Title: Thomas Boylston Adams to William Smith Shaw, 23 September 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 23d: Septr: 1800
				
				I inclose you the Aurora of this morning which is pretty rich in contents. For some time past it has been too flat & insipid to compensate the trouble of sending it to you. I observe that the pieces under the signature of Decius are ascribed to H. G Otis— I have

read but a few of the numbers, but I have no doubt the Author is clearly & rightly designated. The story he tells in his No 15 of the Caucus, is not quite correct— Mr: O—— should have dared to avow, that all except one agreed, “as far as their advice & influence would go,” to run Mr: Adams & Mr: Pinckney, both “fairly” as President, and that the one who differed from the rest discovered, that this fair proposition was both artful & insidious, because all the Gentlemen upon their return to their Constituents, “as far as their advice & influence would go,” might endeavor to undermine Mr: Adams for the purpose of promoting the choice of Mr: Pinckney. This he must have foreseen & although the gentlemen professed an intention of “supporting Mr. A—— fairly as President,” he well knew that very few of them had any intention of doing so; and the fact has since been amply verified— Mr: Dexter differed from all the rest of the federalists. Mr: D—— understood the party he was dealing with.
				The Jacobins here, & in Virginia are very sanguine in their expectations of success— They are very quiet & still about it, but their activity & zeal is unabating. Corresponding Committees exist in every State and information is regularly circulated from the extremities to the center. The grand Committee is at New York. This is no visionary thing I can assure you— They count upon Connecticutt or Rhode Island to give them votes by withholding them from Mr. Adams. I rather think it is Connecticutt. New Jersey & Maryland are yet doubtful, and some talk revives of convening the new Legislature of this State for the purpose of prescribing a mode of chusing Electors. If the complection of the Legislature should be more democratic than the present, it will be convened—otherwise I think not.
				Why dont you find out who writes Chatham, Cato, Junius Americanus &ca: I should know if I were acquainted with the Printer. There were three papers under the signature of Matius Scavola, giving an history of the Aurora lately published in Wayne’s paper Gazette— Did you read them?
				I am dear William / Your friend
				
					T. B Adams.
				
				
					PS. I sent your letter to Peters—
				
			